Citation Nr: 0503814	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  96-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis involving the left hip, left shoulder and cervical 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1979, with additional duty in the Air Force Reserve from May 
1979 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following decisions:  a February 
1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
the veteran's claim for service connection for multiple joint 
arthritis involving the left hip, left shoulder and cervical 
spine; and from a September 2003 RO rating decision which 
granted the veteran's claims for service connection for 
residuals of an injury to the mid and lower back with 
traumatic arthritis and chronic back pain, traumatic 
arthritis of the right knee, and traumatic arthritis of the 
left knee, and assigned an initial 10 percent disability 
rating for each of these three disorders .  The veteran filed 
timely appeals to the RO's denial of his service connection 
claim and to the initial disability ratings assigned by the 
RO for his back and bilateral knee disorders.

The veteran testified at a Travel Board hearing at the RO in 
October 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).




The Board observes that at the time of this hearing, the 
undersigned granted the veteran's request to have the record 
held open for a period of 60 days from the date of the 
hearing to allow the veteran an opportunity to obtain and 
submit additional medical records from a retired private 
physician who had treated him in the past.  The 60-day period 
has expired, and no new medical evidence has been received.  
Thus, Board review of the veteran's appeal is proper at this 
time. 

The issue of the veteran's entitlement to an initial 
disability rating in excess of 10 percent for residuals of an 
injury to the mid and lower back with traumatic arthritis and 
chronic back pain, entitlement to an initial disability 
rating in excess of 10 percent for traumatic arthritis of the 
right knee, and entitlement to an initial disability rating 
in excess of 10 percent for traumatic arthritis of the left 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As to the issue of service connection for multiple joint 
arthritis involving the left hip, left shoulder and cervical 
spine, there has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of arthritis of the left hip, 
left shoulder or cervical spine.


CONCLUSION OF LAW

Multiple joint arthritis involving the left hip, left 
shoulder and cervical spine was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim for service connection for multiple joint 
arthritis involving the left hip, left shoulder and cervical 
spine was filed in June 1994, prior to the November 2000 
effective date of the VCAA, and remains pending.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in February 1995, in the statement of the case 
(SOC) issued in January 1996, in the supplemental statements 
of the case (SSOCs) issued in September 2003 and in July 
2004, at the time of a hearing before the undersigned in 
October 2004, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2003, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, VA inpatient and outpatient 
treatment notes and examination reports, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing before the undersigned in 
October 2004, and a transcript of his testimony has been 
associated with the claims file.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in 
December 2004, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and SSOCs were provided to the appellant in 
September 2003 and again in July 2004.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
service connection for multiple joint arthritis involving the 
left hip, left shoulder and cervical spine.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records for his 
period of active duty service reveals that they are negative 
for any recorded evidence of complaints or diagnoses of, or 
treatment for, arthritis of the left hip, left shoulder or 
cervical spine.  A May 1978 note indicated complaints of neck 
pain, consisting of stiffness between the neck and shoulder.  
The veteran indicated that he had not had any trauma to the 
area, and that the symptoms had only existed since that 
morning.  No diagnosis was rendered at that time.

The veteran was released from active duty into the Air Force 
Reserve in May 1979, where he served until discharged in 
November 1982.  A review of the veteran's Reserve records 
shows that in August 1981, he received emergency care for 
back pain.  At that time, he stated that he was loading 
material on a truck when he strained his back.  Examination 
revealed that the veteran moved freely, his gait was normal, 
he did not appear to be in distress, range of motion was 
normal in all directions, and there were "no other 
findings."  He was returned to limited duty for 2 days.

The Board observes that the actual Emergency Care and 
Treatment report indicates that the veteran reported that he 
was loading a truck and twisted his back, and had experienced 
"low dorsal discomfort" ever since.  Following an 
examination, the examiner rendered a diagnosis of minor 
dorsal myalgia.

In October 4, 1981, while the veteran was reportedly doing 
weekend duty for the Air Force Reserve, the veteran was seen 
for, among other things, complaints of mid and upper back 
stiffness.  The veteran reported that he had twisted the 
region while picking up boxes during his previous duty 2 
months earlier.  The back examination was reportedly 
"normal," with a full range of motion and no tenderness.  
The examiner rendered a diagnosis of mid-upper back pain.

The first relevant post-service evidence consists of a VA 
treatment record dated in April 1993, some 12 years later, at 
which time the veteran presented with complaints of pain in 
the left shoulder.  Following an examination, the examiner 
rendered a diagnosis of adhesive capsulitis of the left 
shoulder.  This report does not contain any references to the 
veteran's military service.

Also relevant is a VA discharge summary dated in September 
1993.  At that time the veteran "came to the Emergency Room 
with the complaint of arthritic pain in the neck, left 
shoulder and both knees."  The report notes that "We were 
in the process of working up his arthritic pain with X-rays, 
appropriate rheumatoid factors and everything...[but] he was 
discharged irregularly, because he had some emergency 
problems to take care of at home and also some papers to fill 
out," and thus left against advice before the evaluation 
could be completed.  Diagnoses included osteoarthritis.

In June 1997, the veteran underwent a VA joints examination.  
At that time, he reported that he had been experiencing neck 
pain since about 1978, associated with an upper backache 
which started at the same time.  The veteran stated that he 
injured his upper back while lifting heavy boxes, and that 
his upper back was presently painful all the time.  The 
examiner noted that other than knee pain and the neck pain, 
he "[d]enies any other joint problems."

Examination of the veteran's neck and spine was within normal 
limits.  No deformity, tenderness or other abnormality were 
noted.  The examiner did not render a diagnosis of any 
cervical spine or neck disorder.

Several other VA outpatient treatment notes throughout the 
1990s indicate diagnoses of arthritis.  However, these notes 
either specified that this arthritis was in the veteran's 
knees and low and mid back, or simply stated a nonspecific 
diagnosis of "arthritis."  None of these notes indicates a 
diagnosis of arthritis of the left hip, left shoulder or 
cervical spine.

At the time of the veteran's October 2004 hearing before the 
undersigned, he was asked "Has any doctor specifically 
related that process, your multiple joint disability, to 
service?"  He responded "Nothing other than the doctor that 
examined me in the VA, who first diagnosed, he related my 
knees and lower back condition [to service]."  It was 
pointed out that these disorders had already been service 
connected, and the undersigned asked more specifically, "Has 
any doctor related your hip, shoulder or cervical spine 
[problems] to service?"  In response, the veteran stated 
"Not directly to service, they just made a diagnosis of 
multiple degenerative joint disease."  

The Board observes that the veteran was asked who had told 
him he had multiple degenerative joint disease, and why he 
believed this was related to service.   In response, the 
veteran indicated that his previous private treating 
physician, Dr. S., had told him in 1982 that he had 
"multiple degenerative joint disease" of the left hip, left 
shoulder and cervical spine, and that they were similar his 
knee and low back problems.  The veteran stated that, since 
his knees and mid and lower back were service connected, 
these other areas should be service-connected as well.  The 
Board notes that a discharge summary of the treatment 
provided to the veteran in March 1982 by Dr. S. is of record, 
and does not contain any evidence of complaints or diagnoses 
of, or treatment for, degenerative joint disease of the left 
hip, left shoulder or cervical spine.  These records contain 
only evidence of treatment for hypertension and lower back 
pain, and discharge diagnoses included early degenerative 
arthritis of the lumbar spine, hypoplastic first ribs, and a 
granuloma of the right upper lobe of the right lung.

Thus, following a thorough review of the veteran's claims 
file, the Board is unable to identify any evidence showing 
that the veteran currently suffers from arthritis of the left 
hip, left shoulder or cervical spine, much less that they are 
related to his year of military service from 1978 to 1979.  
As a valid service connection claim requires medical evidence 
of a current disability, the veteran's claim for service 
connection for multiple joint arthritis involving the left 
hip, left shoulder and cervical spine must be denied.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").


ORDER

Service connection for multiple joint arthritis involving the 
left hip, left shoulder and cervical spine is denied.


REMAND

The veteran has also claimed entitlement to an initial 
disability rating in excess of 10 percent for residuals of an 
injury to the mid and lower back with traumatic arthritis and 
chronic back pain, entitlement to an initial disability 
rating in excess of 10 percent for traumatic arthritis of the 
right knee, and entitlement to an initial disability rating 
in excess of 10 percent for traumatic arthritis of the left 
knee.  Following a review of the record, the Board finds that 
additional development is required prior to Board 
adjudication of these claims.

Specifically, in reviewing the veteran's claims file, the 
Board observes that the veteran has not undergone a VA 
orthopedic examination of his back and knees since June 1997, 
nearly 8 years ago.  While more recent VA treatment reports 
exist, it does not appear that these reports offer findings 
which correspond to the criteria contemplated under VA's 
Schedule for Rating Disabilities, including range of motion 
measurements.  Therefore, the Board finds that a current VA 
examination is required in order to accurately assess the 
current level of disability caused by the veteran's service-
connected arthritis of the mid and lower back, right knee and 
left knee.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his residuals of 
an injury to the mid and lower back with 
traumatic arthritis and chronic back 
pain, traumatic arthritis of the right 
knee and traumatic arthritis of the left 
knee.  The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should specifically report all 
ranges of motion and limitations of 
motion so that the veteran's back and 
knee disabilities may be properly 
evaluated.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of an injury to the mid and 
lower back with traumatic arthritis and 
chronic back pain, entitlement to an 
initial disability rating in excess of 10 
percent for traumatic arthritis of the 
right knee, and entitlement to an initial 
disability rating in excess of 10 percent 
for traumatic arthritis of the left knee.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


